45 F.3d 434NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.David John HANSON, Appellant.
No. 94-2279MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 13, 1994.Filed:  Dec. 21, 1994.

Before ARNOLD, Chief Judge, FAGG, Circuit Judge, and WILSON,* District Judge.
PER CURIAM.


1
David John Hanson appeals from the drug-related sentence imposed by the district court.  Having pleaded guilty to a count that involved fewer than fifty marijuana plants, Hanson contends the district court should have used the actual weight of the marijuana in arriving at his sentence.  We disagree.  The district court correctly applied the one kilogram per plant weight equivalency ratio because Hanson's relevant offense conduct involved 295 marijuana plants.  We decline to consider Hanson's disproportionate sentence claim raised for the first time on appeal.  We affirm.  See 8th Cir.  R. 47B.



*
 The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas, sitting by designation